09/09/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0629


                                      DA 19-0629
                                   _________________

ALFRED DESCHAMPS, BAR II ENTERPRISES,
L.L.C.,

             Plaintiffs and Appellants,

      v.
                                                                   ORDER
FARWEST ROCK, LTD, FARWEST ROCK
PRODUCTS, FARWEST PRODUCTS, LLC,
LUNDE BASTON, MIKE BASTON, and DOES
1-10,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Elizabeth Best, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                September 9 2020